UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
WE SHALL OVERCOME FOUNDATION and       :        16cv2725(DLC)
BUTLER FILMS, LLC,                     :
                                       :      OPINION AND ORDER
                    Plaintiffs,        :
                                       :
          -v-                          :
                                       :
THE RICHMOND ORGANIZATION, INC. (TRO   :
INC.) and LUDLOW MUSIC, INC.,          :
                                       :
                    Defendants.        :
                                       :
-------------------------------------- X

APPEARANCES:

For the Plaintiffs:
Mark C. Rifkin
Randall S. Newman
Gloria K. Melwani
Wolf Haldenstein Adler Freeman & Herz LLP
270 Madison Ave, 10th Floor
New York, NY 10016

For the Defendants:
Paul LiCalsi
Ofer Reger
Oren Dov Langer
Robins Kaplan LLC
601 Lexington Ave, Suite 3400
New York, NY 10022



DENISE COTE, District Judge:

    This case centers on the validity of two copyrights in the

musical composition “We Shall Overcome” (the “Song”).   On July

31, 2018, after the parties settled the declaratory judgment

action, this Court awarded $352,000 in attorneys’ fees plus
certain expenses and costs to the plaintiffs pursuant to 17

U.S.C. § 505.   The plaintiffs now move for reconsideration of

this award.   For the following reasons the motion for

reconsideration of the attorneys’ fee award is denied.




                             Background

    The plaintiffs, We Shall Overcome Foundation (“WSOF”) and

Butler Films, LLC (“Butler”), brought this action on April 14,

2016, challenging through a putative class action the validity

of the defendants' copyrights in the Song.   The Song is a well-

known anthem of the American civil rights movement, although its

precise origin is unknown.   The defendants obtained copyrights

for the Song in 1960 and 1963 and have described their motive

for doing so as to prevent the Song from being commercially

abused.   See We Shall Overcome Foundation v. The Richmond

Organization, Inc., 16cv2725(DLC), 2017 WL 3981311, at *1

(S.D.N.Y. Sep. 8, 2017) (“Summary Judgment Opinion”).

    On November 21, 2016, the Court granted the defendants’

motion to dismiss the plaintiffs’ state law claims but denied

their motion to dismiss the copyright claims.   We Shall Overcome

Foundation v. The Richmond Organization, Inc., 221 F.Supp.3d 396

(S.D.N.Y. 2016).   On September 8, 2017, the Court issued a

Summary Judgment Opinion holding that the plaintiffs had carried

                                 2
their burden of showing that verses one and five of the Song

lacked the originality required for protection as a derivative

work, and that the defendants had not offered evidence of

originality sufficient to raise a material question of fact

requiring a trial.    The Summary Judgment Opinion denied

plaintiffs’ remaining claims on the issues of authorship,

divestment, and fraud.    Following a series of other motions,

trial was set for February 5, 2018, but the parties entered into

a settlement, which was filed on January 26, 2018, and so-

ordered by this Court.     Following settlement, the plaintiffs

moved for an award of attorneys’ fees, in the amount of over $1

million, under Section 505 of the Copyright Act. 17 U.S.C. §

505.     On July 31, 2018, the Court issued an opinion awarding

fees in the amount of $352,000.        See We Shall Overcome Found. v.

The Richmond Org., Inc., No. 16CV2725(DLC), 2018 WL 3629597

(S.D.N.Y. July 31, 2018) (“Attorneys’ Fee Opinion”).

Familiarity with the facts and legal analysis set forth in the

various opinions issued in this case is presumed.

       The Attorneys’ Fee Opinion found that, for purposes of

Section 505 of the Copyright Act, plaintiffs were the prevailing

party.    The Attorneys’ Fee Opinion then weighed the factors laid

out in Fogerty v. Fantasy, Inc., 510 U.S. 517, 519 (1994), a

decision intended to guide district courts in awarding fees.

The Opinion concluded that “[t]he degree to which plaintiffs
                                   3
succeeded in this litigation, and the inestimable benefit they

have conferred on the public through doing so, renders this the

type of lawsuit that should be encouraged in order to promote

the purposes of the Copyright Act.”    Attorneys’ Fee Opinion, at

*5.

       Having determined that plaintiffs were entitled to

attorneys’ fees, the Opinion went on to calculate the

“presumptively reasonable fee” that should be awarded under §

505.    See Simmons v. New York City Transit Auth., 575 F.3d 170,

174 (2d Cir. 2009).    While the Opinion found the amount of hours

expended by plaintiffs’ counsel to be generally reasonable, it

concluded that the proposed hourly rate should be cut by 65%

because “the plaintiffs are entitled to a significantly lower

hourly rate than they have requested.”    Attorneys’ Fee Opinion,

at *7.    In reaching this conclusion the Court found that the

rate a reasonable, hourly-fee paying client would be willing to

pay in the circumstances of this case was significantly lower

than that calculated by the plaintiffs because such a reasonable

client would likely have found pro bono or reduced fee

representation.    See Arbor Hill Concerned Citizens Ass'n v.

County of Albany, 493 F.3d 110, 118 (2d Cir. 2007), amended on

other grounds by 522 F.3d 182 (2d Cir. 2008).    In addition to

this across-the-board reduction, the Opinion also found that the

paralegal rate suggested by the plaintiffs should be reduced and
                                  4
time plaintiffs’ counsel spent conversing with media outlets

about the case should be excluded from the fee calculation.

Finally, the Opinion rejected the plaintiffs’ request for

recovery of expenses for its expert witnesses and consultants.

    On August 8, 2018, the plaintiffs filed this motion for

reconsideration or reargument of the Attorneys’ Fee Opinion.      In

support of this motion, the plaintiffs submitted two

declarations.   The first, from Isaias Gamboa, the president of

the We Shall Overcome Foundation, recounts his efforts between

2010 and 2014 to engage between eight and ten law firms

regarding claims related to the alleged authorship of the Song.

In particular, Gamboa, acting on behalf of Robert Shropshire,

approached these attorneys to seek representation in trying to

establish recognition for the contribution of Louise Shropshire,

the grandmother of Robert Shropshire, to the Song.     According to

this declaration, of the firms contacted, only plaintiffs’

counsel were willing to commence litigation, “on any basis,

whether pro bono, contingent, hourly, or otherwise.”     The second

declaration is from Randall S. Newman, an attorney for

plaintiffs’ counsel, who recounts how Newman came to represent

Gamboa in this matter.   The declaration explains that in June

2015, Newman “offered to represent [Gamboa] on a contingent fee

basis in litigation to invalidate Defendants’ copyrights to the

Song,” but specifies that in making this offer, Newman told
                                 5
Gamboa that he “would not attempt to prove that Mrs. Shropshire

or any other person wrote the Song, and would only attempt to

prove that Defendants’ copyrights were invalid.”




                               Discussion

    The plaintiffs move pursuant to Federal Rules of Civil

Procedure 59 and 60 for reconsideration or reargument of the

Court’s Attorneys’ Fee Opinion.       The standard for granting a

motion for reconsideration pursuant to Rule 59 is “strict.”

Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36,

52 (2d Cir. 2012) (citation omitted).       “[R]econsideration will

generally be denied unless the moving party can point to

controlling decisions or data that the court overlooked.”        Id.

(citation omitted).   “A motion for reconsideration should be

granted only when the defendant identifies an intervening change

of controlling law, the availability of new evidence, or the

need to correct a clear error or prevent manifest injustice.”

Kolel Beth Yechiel Mechil of Tartikov, Inc. v. YLL Irrevocable

Tr., 729 F.3d 99, 104 (2d Cir. 2013) (citation omitted).         It is

“not a vehicle for relitigating old issues, presenting the case

under new theories, securing a rehearing on the merits, or

otherwise taking a second bite at the apple.”       Analytical

Surveys, 684 F.3d at 52 (citation omitted).       The decision to

                                  6
grant or deny the motion for reconsideration is within “the

sound discretion of the district court.”    Aczel v. Labonia, 584

F.3d 52, 61 (2d Cir. 2009) (citation omitted).

    Rule 60(b) permits a court, “in its discretion,” to

“rescind or amend a final judgment or order.”     Nemaizer v.

Baker, 793 F.2d 58, 61 (2d Cir. 1986).   Relief under Rule 60(b)

is “generally not favored and is properly granted only upon a

showing of exceptional circumstances.”     Insurance Co. of N. Am.

v. Pub. Serv. Mut. Ins. Co., 609 F.3d 122, 131 (2d Cir. 2010)

(citation omitted).

    Under Local Civil Rule 6.3, a request for reconsideration

must be made “within fourteen (14) days” through a “notice of

motion” accompanied by “a memorandum setting forth concisely the

matters or controlling decisions which counsel believes the

Court has overlooked.”   Rule 6.3 also directs that “[n]o

affidavits shall be filed by any party unless directed by the

Court.”   Although plaintiffs did not seek permission to submit

the two declarations attached to its motion for reconsideration,

as required by Rule 6.3, in its discretion, the Court will

accept these declarations and grant plaintiffs leave to file

them nunc pro tunc.

    Plaintiffs’ motion for reconsideration of the Attorneys’

Fee Opinion boils down to their contention that the Court erred

                                 7
in finding that a reasonable, hourly-fee paying client would

have paid significantly less than the fee now sought by

plaintiffs’ counsel because it did not consider the plaintiffs’

actual difficulties finding counsel to represent them in this

case.   They do not argue with the legal standard applied in the

Attorneys’ Fee Opinion to calculate the fee, namely Arbor Hill’s

direction that in calculating attorneys’ fees the rate should be

that which a reasonable, hourly-fee paying client would be

willing to pay in the circumstances of this case.   Rather, they

argue that in determining what such a reasonable client would

pay, the Court should reconsider its “generalization” that this

case would be attractive to other counsel on a pro-bono or

reduced fee basis in light of the factual basis they now provide

purporting to show that the case was not, in fact, attractive to

other counsel.   Plaintiffs argue that a motion to reconsider is

appropriate on the grounds that plaintiffs did not previously

address this argument in briefing because it was not raised by

defendants in their opposition to the plaintiffs’ fee

application.

    Plaintiffs have not met the strict standard required to

justify reconsideration.   For the most part, the plaintiffs’

motion for reconsideration constitutes improper rehashing of




                                 8
arguments presented by the parties in the original application.1

Although plaintiffs present additional factual information to

the Court in the form of affidavits detailing the plaintiffs’

attempts to secure counsel, they provide no indication that

these facts are new in the sense of having been previously

unavailable.   Aside from blaming defendants for not having

raised this argument in their opposition, the plaintiffs make no

attempt to explain why this information and the arguments that

it supports were not raised in their initial application.

     Even if the evidence presented here regarding the

plaintiffs’ difficulty finding counsel willing to take their

case at reduced rates were the type of new evidence that would

properly support a motion for reconsideration, it does nothing

to alter the Court’s conclusion.       The plaintiffs’ new evidence

details numerous attempts by Gamboa to obtain counsel in order

to assist an heir of Louise Shropshire in obtaining recognition

through litigation for her contribution to the Song.       This is a

different legal claim than that litigated in this case, which

challenged the validity of defendants’ copyrights while making


1 The plaintiffs also take issue with the Attorneys’ Fee
Opinion’s use of the defense counsel’s 50% fee reduction and the
amount reasonably recoverable if the case had proceeded as a
common-fund class action as benchmarks in determining what a
reasonable, hourly fee-paying client would have paid. Their
arguments with regard to these two benchmarks present no new
legal or factual considerations and merely represent an attempt
to relitigate a settled issue.
                                   9
no affirmative claims to authorship.    While Gamboa’s declaration

does not consistently detail with precision the claims for which

he and the Shropshire heir attempted to secure representation,

most appear to have been related to establishing Louise

Shropshire’s contribution to the Song rather than invalidating

defendants’ copyright.    The Newman declaration confirms that the

plaintiffs had not discussed a strategy to invalidate the Song’s

copyright with any attorneys other than plaintiffs’ counsel and

their reply brief concedes that Gamboa had contacted the other

attorneys “to pursue a claim to gain recognition for Mrs.

Shropshire’s contribution to the Song.”   Thus, because the

evidence put forward by the plaintiffs of their difficulty

obtaining pro-bono or reduced fee counsel was related to a

different legal claim, it does nothing to refute the analysis in

the Attorneys’ Fee Opinion that a reasonable, hourly fee paying

client in this case would have been able to find counsel willing

to represent them at a significantly lower rate than that sought

by plaintiffs’ counsel.    Once plaintiffs’ counsel agreed to

representation on a contingency fee basis, the plaintiffs had no

incentive to determine what hourly fee other counsel would agree

to.   As such, their experience cannot be determinative of what a

reasonable, hourly fee paying client would pay.

      In sum, the plaintiffs’ motion for reconsideration is

without merit.   They have not presented new evidence that merits
                                 10
adjustment to the attorneys’ fee calculation and do not argue

that a change in law has occurred or that a clear error in the

Opinion must be corrected.    Finally, no manifest injustice

requires reconsideration here.    The fees awarded further the

aims of copyright law and no further award against the

defendants is merited here.




                              CONCLUSION

    The August 8, 2018 motion for reconsideration of the July

31, 2018 attorneys’ fee award is denied.



Dated:   New York, New York
         October 26, 2018




                                 __________________________________
                                            DENISE COTE
                                   United States District Judge




                                  11
